This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KEVIN MENAPACE,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 33,275

 5 DANA MENAPACE,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 8 Robert A. Aragon, District Judge

 9 Carter & Valle Law Firm, P.C.
10 Linda L. Ellison
11 Albuquerque, NM

12 for Appellant

13 Border Law Office, P.A.
14 Dean E. Border
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 LINDA M. VANZI, Judge




                                           2